NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2829-16T2


CAVALRY SPV I, LLC, AS
ASSIGNEE OF FIA CARD
SERVICES, N.A./BANK OF
AMERICA, N.A.,

       Plaintiff-Appellant,

v.

JANICE L. PEPE,

     Defendant-Respondent.
______________________________

                Submitted September 18, 2018 – Decided September 21, 2018

                Before Judges Yannotti, Rothstadt and Gilson.

                On appeal from Superior Court of New Jersey, Law
                Division, Essex County, Docket No. L-0133-15.

                Maurice Wutscher LLP, attorneys for appellant
                (Thomas R. Dominczyk and Donald S. Maurice, Jr., on
                the briefs).

                Stern Thomasson LLP, attorneys for respondent (Philip
                D. Stern and Andrew T. Thomasson, on the brief).
PER CURIAM

      Appellant Cavalry SPV I, LLC has advised the court that it wishes to

withdraw its appeal. Accordingly, the appeal is dismissed with prejudice and

without costs.




                                                                     A-2829-16T2
                                     2